
	
		II
		110th CONGRESS
		1st Session
		S. 2331
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2007
			Mr. Warner (for himself
			 and Mr. Webb) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To exclude from gross income payments from the Hokie
		  Spirit Memorial Fund to the victims of the tragic event, loss of life and limb,
		  at Virginia Polytechnic Institute & State University.
	
	
		1.Exclusion from income for
			 payments from the Hokie Spirit Memorial FundFor purposes of the Internal Revenue Code of
			 1986, gross income shall not include any amount received from the Virginia
			 Polytechnic Institute & State University, out of amounts transferred from
			 the Hokie Spirit Memorial Fund established by the Virginia Tech Foundation, an
			 organization organized and operated as described in section 501(c)(3) of the
			 Internal Revenue Code of 1986, as a payment in connection with the tragic
			 event, loss of life and limb, on April 16, 2007, at such university.
		
